DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–7, 11 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa, US 5,792,229 A (“Sassa”) in view of Jaganathan et al., US 2016/0175752 (“Jaganathan”).
Claims 8–9 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa in view of Jaganathan in further view of Duffy US 2006/0005518 (“Duffy”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sassa in view of Jaganathan and Phelps, US 2002/0166312 (“Phelps”).
Claims 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over Sassa in view of Jaganathan and Legare et al., US 2011/0126713 (“Legare”). 
Regarding Claim 1:
It is noted here that the newly amended claim limitation recites a product by process limitation, determination of patentability is based on the product itself and does not depend onits method of production. MPEP 2113(I). While the process of making does not get patentable weight, the applicant is encouraged to take a look at Sassa’s Fig. 30, which discloses a very similar process regarding the claimed procedure of forming an edge dam. 
Sassa discloses a pleated filter element (i.e., wave shaped filter material 410) comprising: a pleated filter media comprising a major upstream face (i.e., see annotated Fig. 25) and a major downstream face (i.e., see annotated Fig. 25) and comprising a plurality of oppositely-facing pleats (i.e., convex crease portion 411 and concave crease portion 412) with a pleat direction and with a plurality of upstream pleat tips (i.e., convex crease portion 411) and upstream pleat valleys (i.e., the valley facing 411) and a plurality of downstream pleat tips (i.e., concave crease portion 412) and downstream pleat valleys (i.e., the valleys facing 412). Sassa Fig. 25, col. 10, ll. 56–65.   The pleated filter media 410 comprises a first corrugated edge (i.e., one of the side portions 413 in annotated Fig. 25,) and a second corrugated edge (i.e., one of the side portions 413 in annotated Fig. 25), and, a first noncorrugated edge (i.e., see annotated Fig. 25) and a second noncorrugated edge (i.e., see annotated Fig. 25). Id. The first corrugated edge 413 comprises a first edge dam of hardened adhesive (i.e., elastic filler 418, which could be hot-melt resin urethane—a hardened adhesive) that occupies the upstream pleat valleys 411 at a location laterally inwardly proximate the first corrugated edge 413 of the pleated filter media 410 and that extends along an entire longitudinal extent of the pleated filter media 410. Id. at Fig. 25, col. 10, ll. 56–65. It is noted here that while Sassa’s embodiment of Fig. 25 does not explicitly show that the first edge dam occupies downstream pleat valleys 412 of the pleated filter media 410 at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media, Sassa discloses that the elastic filler material could fill at least a portion of at least one of the concave and convex spaces. Id. at Abstract. It is therefore concluded that Sassa discloses the embodiment where filler 418 fills the downstream pleat valleys. Additionally, adding fillers at the downstream pleat valleys would not change the principle of operation and no unexpected result is produced. MPEP 2144.04(VI). Furthermore, Sassa discloses that the first edge dam is a first edge seal that is configured so that the first corrugated edge of the pleated filter media is occluded by the first edge seal because Sassa discloses that its elastic filler 418 could be made of hot melt resin urethane, which is known in the art as a seal material. Id. at Fig. 25, col. 10, ll. 56–65. As Sassa’s filler 418 fills the entire valley of the corrugated edge and therefore ‘occludes’ the first corrugated edge. Sassa also discloses that the first edge seal 418 is located laterally inward from the first corrugated edge 413 of the pleated filter media 410 with no part of the first edge seal extending laterally outward beyond the first corrugated edge of the pleated filter media 410. Id. at Fig. 25. It is noted here that Sassa discloses two embodiments with regards to the filler location, a first one with the filler located laterally inward (i.e., e.g. Figs. 25, 31 and 32) and a second one with the filler located laterally outward (i.e., e.g. Fig. 33). Therefore, it is concluded that shifting the position laterally inward/outward of the corrugated edge would not have modified the operation of the filter device and therefore would be an obvious matter of design choice. MPEP 2144.04(VI)(C). 

    PNG
    media_image1.png
    625
    1193
    media_image1.png
    Greyscale

Similarly, Sassa discloses that the second corrugated edge  413 of the pleated filter media 410 comprises a second edge dam of hardened adhesive (i.e., i.e., elastic filler 418, which could be hot-melt resin urethane—a hardened adhesive)  that occupies the upstream first side pleat valleys 411 and the downstream second side pleat valleys 412 of the pleated filter media 410 at a location laterally inwardly proximate the second corrugated edge 413 of the pleated filter media 410 and that extends along the entire longitudinal extent of the pleated filter media 410. Sassa Fig. 25, col. 10, ll. 56–65. The second edge dam 413 is a second edge seal that is configured so that the second corrugated edge of the pleated filter media is occluded by the second edge seal because Sassa discloses that its elastic filler 418 could be made of hot melt resin urethane, which is known in the art as a seal material. Id. at Fig. 25, col. 10, ll. 56–65. As Sassa’s filler 418 fills the entire valley of the corrugated edge and therefore ‘occludes’ the first corrugated edge. The second edge seal 418 is located laterally inward from the second corrugated edge 413 of the pleated filter media with no part of the second edge seal extending laterally outward beyond the second corrugated edge of the pleated filter media 410. Id. at Fig. 25. It is noted here that Sassa discloses two embodiments with regards to the filler location, a first one with the filler located laterally inward (i.e., e.g. Figs. 25, 31 and 32) and a second one with the filler located laterally outward (i.e., e.g. Fig. 33). Therefore, it is concluded that shifting the position laterally inward/outward of the corrugated edge would not have modified the operation of the filter device and therefore would be an obvious matter of design choice. MPEP 2144.04(VI)(C). 
Sassa does not disclose that the pleated filter media 410 is a multilayer filter media comprising a primary filtration layer laminated together with an additional layer. Sassa does not disclose that the primary filtration layer comprises an organic polymeric nonwoven web that exhibits a Percent Penetration of less than 5 and wherein the additional layer is a fiberglass prefilter layer that is disposed upstream of the primary filtration layer and that exhibits a Percent Penetration of greater than 70. 
In the analogous art of filter media, Jaganathan discloses a multilayer filter media that is useful for filtering air.  Jaganathan [0012].  The filter media comprises a second layer (the “primary filtration layer”) laminated to a pre-filter layer (the “additional layer”).  Jaganathan [0013] and [0023].  The second layer is an organic polymeric nonwoven web, because it comprises polymeric fibers manufactured in a meltblowing, meltspinning or electroblowing process.  Id. at [0090], [0091].  The second layer has an efficiency between 20 and 99.995%, meaning that it has a percent penetration between 0.005 and 20%.  Id. at [0050].  The prefilter layer is a fiberglass prefilter layer, because it can be manufactured from glass fibers.  Id. at [0028].  It is disposed upstream of the second layer. Id. at [0012].  The prefilter layer has an efficiency of 5 to 90%, meaning that it has a percent penetration of 10 to 95%.  Id. at [0037].  
Jaganathan’s filter media is beneficial because it has high efficiency and low resistance.  Jaganathan [0004].  It would have been obvious to use Jaganathan’s filter media as the material of the filtering member 10 in Sullivan, to provide these benefits.  It also would have been obvious to use Jaganathan’s filter media as the material of the filtering member 410 in Sassa, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).
Regarding Claim 2:
The disclosure defines “electret” as a material that exhibits a quasi-permanent electric charge.  Spec. p. 3, ll. 15–17.
In Jaganathan, the second layer comprises a blown microfiber nonwoven web or a spunbond nonwoven web, because it can be manufactured using meltblowing or meltspinning.  Jaganathan [0090], [0091].  Additionally, the second layer comprises at least some electret fibers that comprise charged electret moieties, because the filter media can be electrically charged.  Id. at [0040], [0144].
Regarding Claim 3: 
The second layer in Jaganathan has an efficiency between 20 and 99.995%, meaning that it has a percent penetration between 0.005 and 20%.  Jaganathan [0050].  The prefilter layer has an efficiency of 5 to 90%, meaning that it has a percent penetration of 10 to 95%.  Id. at [0037].  
Regarding Claim 4: 
Jaganathan’s prefilter layer can have the mechanical properties of the backer layer.  Jaganathan [0045].  These mechanical properties include Gurley Stiffness.  Id. at [0045], [0071].  The backing layer provides the required stiffness for the filter media, so that it can be pleated.  Id. at [0065].  As such, it has a “relatively high stiffness.”  Id. at [0071].  Therefore, it would have been obvious for the prefilter layer to also have a relatively high stiffness, because the prefilter layer has the mechanical properties of the backing layer.  Id. at [0045].  The reference fails to disclose the stiffness of the second layer.  However, it would have been obvious for the prefilter layer to have a significantly higher stiffness than the second layer, within the claimed ratio, because the backing layer, and thus the prefilter layer, has a stiffness to enable the filter media to be pleated.  Id. at [0065].
Regarding Claim 5: 
Jaganathan’s prefilter has a thickness of between 0.03 to 5 mm, and a pressure drop between 0.1 and 35 mm of water.  Jaganathan [0029], [0041]. 
Regarding Claim 6: 
Jaganathan’s second layer has a thickness between 0.001 and 5 mm, and pressure drop between 0.5 and 150 mm of water.  Jaganathan [0054], [0056].
Regarding Claim 7: 
Jaganathan’s second layer is adhesively laminated to the prefilter layer.  Jaganathan [0023].
 Regarding Claim 8: 
Sassa teaches that the filtering member 410 is pleated (i.e., wave shaped).  Sassa Fig. 25, col. 10, ll. 56–53.  However, the reference fails to disclose the pleat spacing of the pleats.
Duffy discloses a pleated filter with a pleat spacing of between 1.8 mm to 12.6 mm. Duffy [0029].  It would have been obvious for Sassa’s pleat spacing to be within this range because this range is recognized in the gas filtration arts as being suitable for pleated filter media. This range overlaps with the claimed range thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I). 
Regarding Claim 9:
Sassa teaches that the filtering member 410 is pleated (i.e., wave shaped). Sassa Fig. 25, col. 10, ll. 56–53. However, the reference fails to disclose the pleat spacing of the pleats.
Duffy discloses a pleated filter with a pleat height of between 18 mm. Duffy [0037].  It would have been obvious for Sassa’s pleat height to be 18 mm because this is understood in the art as a suitable pleat height for pleated gas filters.  
Regarding Claim 10: 
The term “substantially” does not create an indefiniteness issues, even though it is a term of degree.  See MPEP 2173.05(b).  Rather, the disclosure indicates that “substantially” means to a high degree of approximation, e.g., within +/- 10% for quantifiable properties, but without requiring absolute precision or a perfect match.  Spec. p. 1, ll. 37–p. 2, ll. 2.
Sassa does not disclose that the filter media 410 is pleated so that adjacent walls of pleats are at least substantially parallel to each other over at least 70 % of the pleat height, on average.
In the analogous art of pleated filter media, Phelps discloses an air filter comprising a pleated filter material, where the pleats are parallel to one another.  Phelps Fig. 3a, [0130].  It would have been obvious for the pleats in Sassa’s filtering member 410 to have the parallel pleat shape illustrated in Phelps, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  With this modification, Sassa’s pleats would have adjacent walls that are substantially parallel to each other over at least 70% of the pleat height, on average, because this is illustrated in Fig. 3a of Phelps.

    PNG
    media_image2.png
    826
    695
    media_image2.png
    Greyscale

Regarding Claim 11: 
Jaganathan’s filter media has score lines, along at least the upstream or downstream face, that allow it to be pleated.  Jaganathan [0132].
Regarding Claim 13: 
Sassa does not explicitly disclose that the first and second edge dam 418 have a lateral offset. However, as discussed in claim 1, Sassa discloses two embodiments with regards to the filler location, a first one with the filler located laterally inward (i.e., e.g. Figs. 25, 31 and 32) and a second one with the filler located laterally outward (i.e., e.g. Fig. 33). Therefore, it is concluded that shifting the position laterally inward/outward of the corrugated edge would not have modified the operation of the filter device and therefore would be an obvious matter of design choice. MPEP 2144.04(VI)(C). 
Regarding Claim 14: 
The current rejection is relied on the eleventh embodiment of Sassa. 
Sassa also discloses a twelfth embodiment where an edge dam of hardened adhesive (i.e., elastic filler 439), which is an interior dam located laterally between a first and second corrugated edge. Sassa Fig. 32, col. 12, ll. 28–33. The edge dam 439 extends along the entire longitudinal extent of the pleated filter media 410. Id. 
Sassa also discloses that, other than the that the last end portions 414 not filled with elastic filler, the other parts are the same as the eleventh embodiment (i.e., represented by Fig. 30, with first and second edge dam 418). Sassa Figs. 30 and 32, col. 12, ll. 25–27. Therefore, Sassa discloses an edge dam of harden adhesive 439, which is an interior dam located laterally between a first and second edge dam 418. Id. 
Regarding Claim 15:
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2144.03(Ⅲ).
Sassa in view of Jaganathan teaches the features of claim 15, because the filter element comprises the filtering member 10 (which is replaced with Jaganathan’s filter media), the first and second edge dam 418, and the interior dam of harden adhesive 439. Sullivan Figs. 25 and 32. 
Regarding Claim 16:
The term “substantially” does not create an indefiniteness issue, even though it is a relative term.  See MPEP 2173.05(b).  Rather, the disclosure indicates that “substantially” means to a high degree of approximation, e.g., within +/- 10% for quantifiable properties, but without requiring absolute precision or a perfect match.  Spec. p. 1, ll. 37–p. 2, ll. 2. 
Sassa discloses that the pleated filter element 410 is conformed into an arcuate shape along a conforming axis that is at least substantially perpendicular to the pleat direction. Sassa Fig. 29, col. 11, ll. 30–35.  
Regarding Claim 17:
Sassa does not disclose that the upstream face of the pleated filter media is on a convex side. 
However, in the analogous art of air filters, Legare discloses a curved filter 220 comprising a pleated filter material, which is conformed into an arcuate shape along a conforming axis 170, and is at least substantially perpendicular to the pleat direction. Legare Fig. 1, [0049]. Legare’s upstream face is on a convex side (i.e., where inlet 210 locates). Id. It would have been obvious to use Sassa’s bendable filter 410 in Legare because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B). 
With this modification, the upstream face of the pleated filter of Sassa is located on a convex side and the downstream face of Sassa’s pleated media is on a concave side. 
Regarding Claim 18:
As discussed in claim 17, it would have been obvious to use Sassa’s bendable filter 410 in Legare because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B). 
Modified Legare discloses that a housing with base 400 and cover 410) that comprising filter element 220 installed in an interior thereof. Id. at Figs. 1–2, [0049]. Additionally, Legare discloses that the housing comprising cartridge inlet 210 that exhibits at least one major surface with an air-permeable area. Id. at Figs, 1 and 4, [0049].  Furthermore, Legare discloses that the housing comprises an interior with a receptacle (i.e. interior of filter cartridge 200) configured to receive the filter element 220. Id. at Fig. 1, [0049]. 
Regarding Claim 19:
Legare discloses a curved filter bed 130 that is not part of the filter element 220 and is installed within Legare’s housing. Id. at Fig. 1, [0049]. Legare discloses that curved filter bed 130 provides a more compact system without sacrificing air delivery performance. Id. at [0013]. 
Regarding Claim 20:
As discussed in claim 17, it would have been obvious to use Sassa’s filter in Legare.
Legare as modified discloses a respirator 600 comprising a mask body with an air filtering device 20 (the “filter element housing”) fluidly connected thereto.  Legare Fig. 6, [0054].  The air filtering device 20 comprises Sullivan’s filter 10.

    PNG
    media_image3.png
    904
    578
    media_image3.png
    Greyscale

Regarding Claim 21:
Legare’s respirator comprises the mask body and a remote unit that comprises the air filtering device 20.  Legare Fig. 6, [0054].  The remote unit is a powered unit comprising a blower 420 (the “fan”), and a hose 610 (the “supply tube”) that fluidically connects the remote unit with the mask body.  Id.  Filtered air is delivered from the remote unit to the mask body.  Id.

Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1–7, 11 and 13–15 are rejected under 35 U.S.C. 103 as obvious over Sullivan, US 2015/0375156 A1 (“Sullivan”) in view of Jaganathan et al., (“Jaganathan”). 
Claims 8–9 are rejected under 35 U.S.C. 103 as obvious over Sullivan in view of Jaganathan and Duffy et al., US 2006/0005518 (“Duffy”).
Claims 10 is rejected under 35 U.S.C. 103 as obvious over Sullivan in view of Jaganathan and in view of Phelps, US 2002/0166312 (“Phelps”).
Claims 16–21 are rejected under 35 U.S.C. 103 as obvious over Sullivan in view of Jaganathan and in view of Legare et al., US 2011/0126713 (“Legare”).  
Regarding Claim 1:
It is noted here that the newly amended claim limitation recites a product by process limitation, determination of patentability is based on the product itself and does not depend onits method of production. MPEP 2113(I). 
Sullivan discloses a pleated filter element (i.e., pre pleated filter material 10) comprising: a pleated filter media (the filter media of pre pleated filter material 10) comprising a major upstream face (i.e., see annotated Fig. 2B) and a major downstream face (i.e., see annotated Fig. 2B) and comprising a plurality of oppositely-facing pleats (i.e., pleat 30) with a pleat direction and with a plurality of upstream pleat tips (i.e., tops 50) and upstream pleat valleys (i.e., the valley facing top 50) and a plurality of downstream pleat tips (i.e., troughs 40) and downstream pleat valleys (i.e., the valleys facing troughs 40). Sullivan Fig. 2B, [0063] and [0071]. The pleated filter media 10 comprises a first corrugated edge (i.e., the edge proximate adhesive tape 22) and a second corrugated edge (i.e., the edge proximate adhesive tape 26), and, a first noncorrugated edge (i.e., see annotated Fig. 2B) and a second noncorrugated edge (i.e., see annotated Fig. 2B). Id. at Fig. 2B. The first corrugated edge proximate adhesive tape 22 of the pleated filter media 10 comprises a first edge dam of hardened adhesive (i.e., the edge dam formed by adhesive tape 22) that occupies the upstream pleat valleys at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media 10. Id. at Fig. 2B, [0058]. It is noted here that while Sullivan’s embodiment of Fig. 2B does not explicitly show that the first edge dam occupies downstream pleat valleys of the pleated filter media 10 at a location laterally inwardly proximate the first corrugated edge of the pleated filter media 10 and that extends along an entire longitudinal extent of the pleated filter media, Sullivan shows an alternative embodiment of Fig. 5B, where Sullivan discloses support elements 60 and 66  in the form of a similar adhesive element as compared to adhesive element 20 or 22 or 26. Sullivan Fig. 5B, [0070]. Sullivan also discloses that the adhesive 60 or 66 could be a hot glue applied to a folding spacing support. Id. Additionally, Sullivan discloses that the adhesive 60 or 66 is inversely proportional to a desired spacing of the pleats in the pleated filter media, e.g., bigger dots smaller spacing. Id. at [0060]. In view of these, it is concluded that it would have been obvious for the first edge dam 22 of Sullivan to also occupy the downstream pleat valleys of the pleated filter media 10 the same way as it occupies the upstream pleat valleys and extends along an entire longitudinal extend of the pleated filter media. Additionally, the first edge dam is a first edge seal that is configured so that the first corrugated edge of the pleated filter media is occluded by the first edge seal as Sullivan discloses that the adhesive is used to seal the sides. Id. at Fig. 7B, [0077]. The first edge seal is located laterally inward from the first corrugated edge of the pleated filter media 10 with no part of the first edge seal extending laterally outward beyond the first corrugated edge of the pleated filter media 10. Id. at Figs. 2B, 2d and 5B.  
Similarly, Sullivan discloses that the second corrugated edge proximate adhesive 26 of the pleated filter media 10 comprises a second edge dam of hardened adhesive (i.e., double sided adhesive tape 26)  that occupies the upstream first side pleat valleys and the downstream second side pleat valleys of the pleated filter media 10 at a location laterally inwardly proximate the second corrugated edge of the pleated filter media 10  and that extends along the entire longitudinal extent of the pleated filter media 10. Sullivan Figs. 2B, 2d and 5B. The second edge dam is a second edge seal that is configured so that the second corrugated edge of the pleated filter media is occluded by the second edge seal as Sullivan discloses that the adhesive is used to seal the sides. Id. at Fig. 7B, [0077]. The second edge seal is located laterally inward from the second corrugated edge of the pleated filter media with no part of the second edge seal extending laterally outward beyond the second corrugated edge of the pleated filter media. Id. at Figs. 2B, 2d and 5B.  
Sullivan does not disclose that the pleated filter media 10 is a multilayer filter media comprising a primary filtration layer laminated together with an additional layer. Sullivan does not disclose that the primary filtration layer comprises an organic polymeric nonwoven web that exhibits a Percent Penetration of less than 5 and wherein the additional layer is a fiberglass prefilter layer that is disposed upstream of the primary filtration layer and that exhibits a Percent Penetration of greater than 70. 
In the analogous art of filter media, Jaganathan discloses a multilayer filter media that is useful for filtering air.  Jaganathan [0012].  The filter media comprises a second layer (the “primary filtration layer”) laminated to a pre-filter layer (the “additional layer”).  Jaganathan [0013] and [0023].  The second layer is an organic polymeric nonwoven web, because it comprises polymeric fibers manufactured in a meltblowing, meltspinning or electroblowing process.  Id. at [0090], [0091].  The second layer has an efficiency between 20 and 99.995%, meaning that it has a percent penetration between 0.005 and 20%.  Id. at [0050].  The prefilter layer is a fiberglass prefilter layer, because it can be manufactured from glass fibers.  Id. at [0028].  It is disposed upstream of the second layer. Id. at [0012].  The prefilter layer has an efficiency of 5 to 90%, meaning that it has a percent penetration of 10 to 95%.  Id. at [0037].  
Jaganathan’s filter media is beneficial because it has high efficiency and low resistance.  Jaganathan [0004].  It would have been obvious to use Jaganathan’s filter media as the material of the filtering member 10 in Sullivan, to provide these benefits.  It also would have been obvious to use Jaganathan’s filter media as the material of the filtering member 10 in Sullivan, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).

    PNG
    media_image4.png
    667
    833
    media_image4.png
    Greyscale


Regarding Claim 2:
The disclosure defines “electret” as a material that exhibits a quasi-permanent electric charge.  Spec. p. 3, ll. 15–17.
In Jaganathan, the second layer comprises a blown microfiber nonwoven web or a spunbond nonwoven web, because it can be manufactured using meltblowing or meltspinning.  Jaganathan [0090], [0091].  Additionally, the second layer comprises at least some electret fibers that comprise charged electret moieties, because the filter media can be electrically charged.  Id. at [0040], [0144].
Regarding Claim 3: 
The second layer in Jaganathan has an efficiency between 20 and 99.995%, meaning that it has a percent penetration between 0.005 and 20%.  Jaganathan [0050].  The prefilter layer has an efficiency of 5 to 90%, meaning that it has a percent penetration of 10 to 95%.  Id. at [0037].  
Regarding Claim 4: 
Jaganathan’s prefilter layer can have the mechanical properties of the backer layer.  Jaganathan [0045].  These mechanical properties include Gurley Stiffness.  Id. at [0045], [0071].  The backing layer provides the required stiffness for the filter media, so that it can be pleated.  Id. at [0065].  As such, it has a “relatively high stiffness.”  Id. at [0071].  Therefore, it would have been obvious for the prefilter layer to also have a relatively high stiffness, because the prefilter layer has the mechanical properties of the backing layer.  Id. at [0045].  The reference fails to disclose the stiffness of the second layer.  However, it would have been obvious for the prefilter layer to have a significantly higher stiffness than the second layer, within the claimed ratio, because the backing layer, and thus the prefilter layer, has a stiffness to enable the filter media to be pleated.  Id. at [0065].
Regarding Claim 5: 
Jaganathan’s prefilter has a thickness of between 0.03 to 5 mm, and a pressure drop between 0.1 and 35 mm of water.  Jaganathan [0029], [0041]. 
Regarding Claim 6: 
Jaganathan’s second layer has a thickness between 0.001 and 5 mm, and pressure drop between 0.5 and 150 mm of water.  Jaganathan [0054], [0056].
Regarding Claim 7: 
Jaganathan’s second layer is adhesively laminated to the prefilter layer.  Jaganathan [0023].
 Regarding Claim 8: 
Sullivan teaches that the filtering member 10 is pleated.  Sullivan Fig. 2B, [0058].  However, the reference fails to disclose the pleat spacing of the pleats.
Duffy discloses a pleated filter with a pleat spacing of between 1.8 mm to 12.6 mm. Duffy [0029].  It would have been obvious for Sullivan’s pleat spacing to be within this range because this range is recognized in the gas filtration arts as being suitable for pleated filter media. This range overlaps with the claimed range thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I). 
Regarding Claim 9:
Sullivan teaches that the filtering member 20 is pleated.  Sullivan Fig. 2B, [0058].    However, the reference fails to disclose the pleat spacing of the pleats.
Duffy discloses a pleated filter with a pleat height of between 18 mm. Duffy [0037].  It would have been obvious for Sullivan’s pleat height to be 18 mm because this is understood in the art as a suitable pleat height for pleated gas filters.  
Regarding Claim 10: 
The term “substantially” does not create an indefiniteness issues, even though it is a term of degree.  See MPEP 2173.05(b).  Rather, the disclosure indicates that “substantially” means to a high degree of approximation, e.g., within +/- 10% for quantifiable properties, but without requiring absolute precision or a perfect match.  Spec. p. 1, ll. 37–p. 2, ll. 2.
Sullivan discloses that its pleats could be compressed into a selectively spaced, pleated media pack. Sullivan Fig. 5C, [0073].
In the analogous art of pleated filter media, Phelps discloses an air filter comprising a pleated filter material, where the pleats are parallel to one another.  Phelps Fig. 3a, [0130].  It would have been obvious for the pleats in Sullivan’s filtering member 10 to have the parallel pleat shape illustrated in Phelps, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  With this modification, the pleats would have adjacent walls that are substantially parallel to each other over at least 70% of the pleat height, on average, because this is illustrated in Fig. 3a of Phelps.

    PNG
    media_image2.png
    826
    695
    media_image2.png
    Greyscale

Regarding Claim 11: 
Jaganathan’s filter media has score lines, along at least the upstream or downstream face, that allow it to be pleated.  Jaganathan [0132].
Regarding Claim 13: 
Sullivan discloses that the first edge dam 22 and second edge dam 26 have a lateral offset. Sullivan Fig. 2B.
The reference, however, fails to disclose the dimensions of the filter element.  Therefore, it does not provide enough information to teach the limitations of claim 13.
However, it would have been obvious Sullivan’s lateral offset as shown in Fig. 2B to be within the claimed range, depending on the desired size of the device.  Scaling the size of the filter element up or down, would not significantly affect the function of the device.  Therefore, selecting the desired dimensions would have been a routine, obvious engineering choice.  See MPEP 2144.04(IV)(A).
Regarding Claim 14: 
Sullivan discloses an additional dam of hardened adhesive (i.e., adhesive element 24) that is an interior dam, located laterally between the first edge dam 22 and the second edge dam 26.  Sullivan Fig. 2B, [0063]. The additional dam 24 extends along the entire longitudinal extent of the pleated filter media 10. Id.
Regarding Claim 15:
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2144.03(Ⅲ).
Sullivan in view of Jaganathan teaches the features of claim 15, because the filter element comprises the filtering member 10 (which is replaced with Jaganathan’s filter media), the first and second edge dam 22 and 26, and the interior dam of harden adhesive 24. Sullivan Fig. 2B, [0063]. 
Regarding Claim 16:
The term “substantially” does not create an indefiniteness issue, even though it is a relative term.  See MPEP 2173.05(b).  Rather, the disclosure indicates that “substantially” means to a high degree of approximation, e.g., within +/- 10% for quantifiable properties, but without requiring absolute precision or a perfect match.  Spec. p. 1, ll. 37–p. 2, ll. 2. 
Sullivan does not explicitly disclose an acute shape. However, Sullivan discloses that its filter uses high lost materials, which form irregular filter shapes. Sullivan [0032] and [0007]. 
 
However, in the analogous art of air filters, Legare discloses a curved filter 220 comprising a pleated filter material, which is conformed into an arcuate shape along a conforming axis 170, and is at least substantially perpendicular to the pleat direction. Legare Fig. 1, [0049].
It would have been obvious to use Sullivan’s filter 10 in place of Legare’s pleated filter 220 because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).

    PNG
    media_image5.png
    570
    834
    media_image5.png
    Greyscale

Regarding Claim 17:
Legare discloses that an inlet 210 is on a convex side and an outlet 120 on a concave surface 160 of the pleated filter 220. Id. at Fig. 1, [0049].
Regarding Claim 18:
Legare discloses that a housing with base 400 and cover 410) that comprising filter element 220 installed in an interior thereof. Id. at Figs. 1–2, [0049]. Additionally, Legare discloses that the housing comprising cartridge inlet 210 that exhibits at least one major surface with an air-permeable area. Id. at Figs, 1 and 4, [0049].  Furthermore, Legare discloses that the housing comprises an interior with a receptacle (i.e. interior of filter cartridge 200) configured to receive the filter element 220. Id. at Fig. 1, [0049]. 
Regarding Claim 19:
Legare discloses a curved filter bed 130 that is not part of the filter element 220 and is installed within Legare’s housing. Id. at Fig. 1, [0049]. Legare discloses that curved filter bed 130 provides a more compact system without sacrificing air delivery performance. Id. at [0013]. 
Regarding Claim 20:
As discussed in claim 16, it would have been obvious to use Sullivan’s filter in Legare.
Legare as modified discloses a respirator 600 comprising a mask body with an air filtering device 20 (the “filter element housing”) fluidly connected thereto.  Legare Fig. 6, [0054].  The air filtering device 20 comprises Sullivan’s filter 10.

    PNG
    media_image3.png
    904
    578
    media_image3.png
    Greyscale

Regarding Claim 21:
Legare’s respirator comprises the mask body and a remote unit that comprises the air filtering device 20.  Legare Fig. 6, [0054].  The remote unit is a powered unit comprising a blower 420 (the “fan”), and a hose 610 (the “supply tube”) that fluidically connects the remote unit with the mask body.  Id.  Filtered air is delivered from the remote unit to the mask body.  Id.

Response to Arguments
35 U.S.C. 112(b) Rejections
The examiner withdraws the current 35 U.S.C. 112 (b) rejection as the applicant has amended the claims to overcome the current rejection. 
35 U.S.C. 103 Rejections
The current rejection is based on new prior art, therefore, the applicant’s response regarding Friedmann and Zhang are moot.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776              

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776